Case 2:18-cr-00607-JMA Document 139 Filed 05/06/19 Page 1 of 2 PagelD #: 671

SERCARZ & RIOPELLE, LLP

810 SEVENTH AVENUE, SUITE 620
NEW YORK, NEW YORK 10019

1-212-586-4900
FACSIMILE 1-212-586-1234

ROLAND G. RIOPELLE :
www.sercarzandriopelle.com

MAURICE H. SERCARZ*

*ADMITTED IN NY & NJ

May 6, 2019
BY ECF AND EMAIL

Burton Ryan, Esq.

Charles Kelly, Esq.

Assistant United States Attorneys
Eastern District of New York

100 Federal Plaza, Suite 610
Central Islip, New York 11722

Re: United States v. Abdulrahman Khwaja, et al.,
Cr. 18-607 (JSB)

Dear Mr. Ryan and Mr. Kelly:

Tam writing to let you know that my client has identified certain documents that were
responsive to your search warrant, but which the agents who searched the premises of ISK
Corporation and Solid Wireless in Miami apparently failed to seize.

I have now examined the documents, and I believe: 1) the documents are exculpatory;
and 2) there are other documents in the government’s possession, which it did seize during the
search of ISK and Solid Wireless, which are equally exculpatory. Therefore, I am writing this
letter pursuant to the principles announced in Brady v. Maryland, 373 U.S. 83 (1963) and its
progeny, to make a specific request for the production of evidence we now believe will tend to
exculpate my client, Abdulrahman Khwaja and perhaps other defendants as well.

I am also advising you that my client may offer the documents identified in this letter in
evidence at a trial of this matter. If you would like a copy of these documents, or to examine the
originals, please serve me with a subpoena for them, and I will provide you with bates numbered
copies, and an opportunity to examine the originals.

The documents consist of invoices of ISK Corporation dated from January 2, 2014 to
November 4, 2016. Each invoice documents the customer to whom ISK sold cell phones; the
freight forwarder (if any) to whom the cell phones were delivered in Miami, with bills of lading
and in some cases other documents relating to the delivery of the phones in Miami; and all
payments made by ISK’s customers to it are noted on each invoice. Thus, the retention of these
meticulous records concerning the business activities of ISK tends to disprove the assertion that
ISK or its employees were engaged in any illegality in connection with the cell phone sales
Case 2:18-cr-00607-JMA Document 139 Filed 05/06/19 Page 2 of 2 PagelD #: 672

SERCARZ & RIOPELLE, LLP

recorded in these invoices — no criminal would maintain, for a period of years, evidence of his
own guilty conduct.

Furthermore, beginning in February 2015, ISK began insisting that any customer who
paid it through a third party execute a statement identifying the third party and tying the payment
to the specific invoice issued by ISK for which payment was being made. The creation and
maintenance of these forms — for years prior to my client’s arrest -- is inconsistent with the
operation of ISK as a vehicle for money laundering of narcotics proceeds.

It is my understanding that thousands of pages of documents similar to those described in
this letter were seized when the premises of Solid Wireless and ISK were searched in Miami in
November. Every one of these documents is exculpatory for my client, as it tends to demonstrate
he was not engaged in any criminal conduct in connection with business activity which he
required to be documented so diligently and as to which records were maintained for so long. |
therefore request that the government produce these documents to me promptly.

In addition, it has now been a month since we last appeared before Judge Azrack. During
the last conference, you indicated that “eleven terabytes” of discovery would be produced to the
defendants “by this weekend.” Nothing has been produced by the government since our last
conference. Please make every effort to produce promptly the items you are obligated to provide
us pursuant to Federal Rule of Criminal Procedure 16. The sooner we have them, the sooner we
can proceed.

Moreover, please be advised that we continue to press our prior Brady requests and our
request for unredacted versions of the Affidavits you have previously provided. In particular, I
note that item #6 of my specific Brady request on December 10, 2018 asked for copies of the
files seized from the business premises at 500 Smith Street, Farmingdale, New York relating to
DHS, CBP and IRS audits of compliance by ISK Corporation with IRS Form 8300 requirements
and other regulations. This prior Brady request also sought the government’s files concerning
those audits. These files also tend to exculpate my client because they demonstrate that his
businesses were compliant with the regulations enacted to prevent money laundering. Binders
relating to these audits were seized at my client’s place of business at 500 Smith Street, and the
government must also have records concerning these audits. We ask that you produce them
promptly, so that we can use them effectively.

Finally, nothing in this letter should be construed as a waiver of any previous discovery
demands.

Very truly yours,

   

Roland G. Riopelle

Cc: Burton Ryan, Esq. and Charles Kelly, Esq. (By Email)
2
